FILED 

                                                               AUGUST 21, 2014 

                                                          In the Office of the Clerk of Court 

                                                        W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


STATE OF WASHINGTON,                         )         No. 31238-1-II1
                                             )
                    Respondent,              )
                                             )
             v.                              )         PUBLISHED OPINION
                                             )
JULIO J. DAVILA,                             )
                                             )
                    Appellant.               )

      LAWRENCE-BERREY, 1. - A jury found Julio Davila guilty of second degree

murder. The key piece of evidence tying Mr. Davila to the murder was a baseball bat

containing Mr. Davila's DNA.l During trial, Mr. Davila did not know that the forensic

analyst who tested the DNA had been fired from her job due to a long history of

incompetence in conducting DNA tests. The trial court denied Mr. Davila's motion for a

new trial based on the prosecution's failure to disclose this information. On appeal, Mr.

Davila contends the State's failure to disclose material evidence impeaching an important

witness for the State violates Brady. 2 He also contends the prosecutor committed


       1 Deoxyribonucleicacid. 

      2 Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963). 

No. 31238-1-111
State v. Davila


misconduct by arguing inconsistent theories of culpability at two separate trials.

       We conclude that there was no Brady violation because there was no evidence of

DNA cross contamination in this case and, therefore, the nondisclosure of the information

was not materiaL We also conclude that no prosecutorial misconduct took place. A

prosecutor may argue inconsistent theories of culpability at separate trials when, as here,

new evidence comes to light after the first trial, which supports the second theory. We,

therefore, affirm.

                                          FACTS

       In the early morning hours of June 18,2007, Jeramie Davis called 911 to report

that he had discovered John G. Allen, the owner of an adult material bookstore, on the

store's floor. When Officer Brian Cestnik responded, he found Mr. Allen unconscious on

the floor with a baseball bat under his knees. After paramedics took Mr. Allen to the

hospital, Officer Cestnik placed the baseball bat on a shelf close to where Mr. Allen had

been found. Mr. Allen later died at a hospital due to blunt force trauma to the head.

       Officer Cestnik interviewed Mr. Davis. Mr. Davis told the officer that he found

Mr. Allen on the floor earlier that evening, but thought he had passed out, so he left.

According to Mr. Davis, he later returned to the bookstore at the encouragement of his

sister and then called police. An investigator later swabbed four areas of the baseball bat



                                             2

No.31238-I-III
State v. Davila


and submitted the swabs, labeled A, B, C, and D, for testing at the Washington State

Patrol's Crime Laboratory (WSP crime lab).

       Denise Olson, a forensic analyst for the WSP crime lab, tested the four swabs. Her

report stated that she used "a standard DNA extraction protocol" in evaluating the swabs.

Clerk's Papers (CP) at 274. After extracting DNA from the swabs, she quantified them

for human DNA levels and then amplified them. She concluded that one of the swabs

contained DNA from Mr. Allen and excluded Mr. Davis. She obtained a "partial DNA

typing profile from swab D," which had been taken from the handle of the bat, and

concluded the swab was "a mixture of at least two individuals." CP at 275. Her report

stated: "The major contributor is an unidentified male, designated Unknown Individual

A.... Jeramie Davis is excluded as a contributor to this profile." CP at 275.

       Mr. Davis was eventually charged with first degree murder for causing Mr. Allen's

death. At trial, two witnesses testified that Mr. Davis admitted that he stole some money,

checks, and pornography from Mr. Allen's store on the night of the murder. The

prosecution argued that the detectives had "ruled out any other suspect" other than Mr.

Davis. CP at 76. During closing argument, the prosecution also argued that Mr. Davis hit

Mr. Allen "over the head with the baseball bat" and then "clean[ ed] out the store." CP at

76. In response to Mr. Davis's argument that DNA on the bat showed someone else was



                                             3

No. 31238-I-III
State v. Davila


the killer, the prosecution countered that Mr. Davis had worn gloves while inside the

store. Mr. Davis was convicted of first degree murder for causing Mr. Allen's death.

This court affirmed the conviction in an unpublished decision. State v. Davis, noted at

151 Wn. App. 1047,2009 WL 2480132.

       After Mr. Davis's conviction, detectives continued to get information about

individuals whose fingerprints matched previously unidentified fingerprints lifted from

Mr. Allen's store and truck. In 2011, a Combined DNA Index System (CODIS) search of

the" 'unknown Individual A'" swab was identified as matching the profile of Mr. Davila.

Report of Proceedings (RP) at 290; CP at 4. The State charged Mr. Davila with murder

under two different theories: first degree felony murder for working with Mr. Davis to

commit a robbery and thereby causing Mr. Allen's death; and, second degree felony

murder for causing Mr. Allen's death in the course of an assault or attempted assault in

the second degree. During questioning, Mr. Davila denied knowing Mr. Allen or Mr.

Davis or having any involvement in the murder.

      At trial, State's witnesses carefully detailed the chain of custody of key pieces of

evidence. Detective Cestnik, who had become a detective after the Davis trial, testified

that Mr. Allen was lying in a pool of blood with magazines next to him. Detective

Cestnik stated that he wore gloves when he moved the baseball bat from the floor to


                                            4

No. 31238-1-111
State v. Davila


preserve any potential DNA evidence. During cross-examination, Detective Cestnik

admitted that he did not place the baseball bat in a paper bag and that the handle of the bat

was resting on top of some boxed DVDs.

       Detective John Miller testified that he collected evidence from the crime scene.

He testified that some of Mr. Allen's relatives arrived during the investigation and

infonned him that Mr. Allen's truck was missing. Patrol officers later located the truck.

The detective directed forensic personnel, Carrie Johnson and Lori Preuninger, to gather

fingerprints from inside the truck and store. Fingerprints taken from a counter close to

where Mr. Allen was found matched Mr. Davila's.

       Detective Timothy Madsen, the lead detective on the case, testified that he

investigated the interior of Mr. Allen's store after interviewing Mr. Davis. He removed

the baseball bat and had forensic personnel check for latent prints on countertops and

items inside the store. He also had forensic technicians swab the steering wheel of Mr.

Allen's truck. According to Detective Madsen, Ms. Preuninger swabbed four different

areas of the baseball bat. Detective Madsen then submitted those swabs to the WSP

crime laboratory. He explained that once the evidence was collected, it was placed in

sealed envelopes and then stored in the property room. Detective Madsen testified that he

personally took the evidence from the property room to the WSP crime lab for testing.



                                             5

No. 31238-1-111
State v. Davila


       The State did not call Ms. Olson to discuss her initial testing of the evidence.

Instead, it called Lorraine Heath, the supervising forensic scientist for the WSP crime lab.

Ms. Heath testified that she retested "swab D" from the baseball bat and concluded that

the unknown profile matched Mr. Davila's DNA profile. RP at 436-37. Ms. Heath

explained the crime lab's contamination prevention procedures and controls. She also

testified that she reviewed Ms. Olson's previous testing of sample D and the steering

wheel swabs. She explained that due to the low level of DNA from the steering wheel

swab, "Julio Davila can be neither included nor excluded as a possible contributor to [the]

profile." RP at 446. During cross-examination, defense counsel questioned Ms. Heath

about the possibility of a "secondary transfer" of DNA from other sources to the baseball

bat, but did not question her about Ms. Olson's original handling of the evidence. RP at

458. Ms. Preuninger, a forensic specialist for the Spokane County Sheriffs Office,

swabbed the bat and detailed the precautions to prevent contamination.

      After the State rested, Mr. Davila moved to dismiss the charges for insufficient

evidence. The trial court dismissed the first degree murder charge, finding there was no

evidence that Mr. Davila was an accomplice to the robbery committed by Mr. Davis.

      During closing argument, the prosecution emphasized that the investigation and

handling of the evidence was meticulous and professional. He reminded the jury that


                                             6

No. 31238-1-111
State v. Davila


Detective Madsen secured the scene and that everyone wore gloves. The bat was secured

in a property room and Ms. Preuninger swabbed the bat in four locations and gave the

swabs to Detective Madsen. The prosecutor highlighted "the great care and procedures

that [Ms. Preuninger] use[d] to make sure that those swabs [were] not contaminated." RP

at 537-38. The State concluded, "Ladies and gentlemen, we know whose DNA that is

now. We didn't have Mr. Davila's DNA in the system back when we were initially

investigating this crime, but now we know who swung that bat; Julio Davila swung the

bat." RP at 543.

      The defense's theory was that Mr. Davis killed Mr. Allen. Defense counsel argued

that "[t]he evidence pointed directly to [Mr. Davis]" and attributed the absence of DNA

and fingerprint evidence to Mr. Davis's use of gloves. RP at 544. The prosecutor

responded that what Mr. Davis did was "inexcusable," but "Mr. Davis, according to the

evidence, didn't swing the bat." RP at 556. The prosecutor then returned to the strength

of the DNA evidence: "Whose DNA was on the bat? Mr. Davila swung the bat." RP at

559. The jury found Mr. Davila guilty of second degree murder. 3




       3 The Spokane County Superior Court vacated Mr. Davis's murder conviction on
September 20,2012, in case number 07-1-02548-8 after Mr. Davila was convicted of Mr.
Allen's murder.

                                            7

No.31238-1-II1
State v. Davila


      Before sentencing, defense counselleamed that Ms. Olson had been fired for poor

performance in conducting DNA tests. The defense filed a public disclosure request and

obtained a lengthy report from the Washington State Patrol detailing years of Ms. Olson's

incompetence and "unsatisfactory performance." CP at 237-60. The February 2011

report, written by Larry Hebert, the director of the WSP's Laboratory Services Bureau,

explained that after numerous errors performing DNA tests, Ms. Olson was given a final

opportunity to improve her performance under a 90-day job improvement plan,

supervised by Ms. Heath, which assessed her performance in 15 "routine and

straightforward" cases "for the purpose of assessing her competency." CP at 239.

      Even at a time when Ms. Olson was under close scrutiny, she continued to make

major and minor mistakes. Five reviewing scientists reviewed the quality of her work.

Ms. Heath summarized Ms. Olson's incompetence as including "a lack of attention to

detail" and making a "number of technical mistakes," and noted "poor performance and

critical work deficiencies prevail despite numerous opportunities to improve." CP at 239­

40.

      The report also summarized findings from an earlier investigation launched in

May 2008, which "arose out of two years of poor evaluation dating back to 2006 and an

error in ... proficiency test." CP at 255. The 2008 audit reviewed 27 of Ms. Olson's



                                            8

No.31238-I-III
State v. Davila


cases of which only 6 did not have errors. This resulted in "Brady letters" being sent to

11 prosecuting attorneys notifYing them of Ms. Olson's faulty testing. CP at 256. The

report documented the following problems: (1) mathematical errors resulting in the

amplification of more DNA than intended; (2) diluting the wrong sample, contaminating

one sample with a nonadjacent sample, mixing samples; (3) listing the wrong victims,

suspects, and case names; (4) incorrectly concluding a suspect's DNA was included in a

mixed sample; and (5) other incorrect conclusions. One reviewer noted that Ms. Olson

"violated analytical protocol by processing reference samples prior to evidence samples

[thereby] increasing risk of contamination." CP at 255.

       The report concluded "[Ms. Olson] is a loose cannon and her work cannot be

trusted. The work product of the Crime Laboratory Division is too vital to the

administration ofjustice to allow [Ms. Olson] to place her hands on evidence. The risk of

a wrongful conviction or the erroneous exclusion of a guilty subject because of [Ms.

Olson's] incompetence is far too great for the agency to undertake." CP at 259.

      After receiving the report, Mr. Davila moved for a new trial based on the

prosecution's failure to disclose this evidence. Defense counsel pointed out that Ms.

Heath had never mentioned Ms. Olson when he asked her about the crime lab's testing

procedures and safeguards. He argued that the State had an obligation to disclose the



                                            9

No. 31238-1-111
State v. Davila


information about Ms. Olson because "she handled all of the DNA evidence in this case.

It was in her possession, she maintained it, she tested it." RP at 576-77. Defense counsel

also argued that the failure to disclose the information deprived him of the opportunity to

challenge the DNA evidence and the possibility of improper handling: "I believe saying

that Ms. Heath touched this evidence, looked at it, it all looked fine, that doesn't exclude

the fact that it could have been contaminated in some way because of Ms. Olson's poor

performance in the past prior to Ms. Heath touching it." RP at 577. The prosecutor

responded that he had not been aware of the WSP report, and that it was Ms. Heath, not

Ms. Olson, who had conducted all the DNA testing in Mr. Davila's case.

       The trial court was not particularly concerned about the contents of the

performance report, noting that it focused "more on things like not writing the report very

well, and also taking too long and using more of the resources of the crime lab that really

ought to be used." RP at 595. The court gave defense counsel time to contact a DNA

expert to determine whether there was any basis for concern about the DNA testing.

      Defense counsel contacted Dr. Gregory Hampikian, a DNA expert with a PhD in

genetics. Dr. Hampikian reviewed the WSP investigative file and noted "[m]ost troubling

are the multiple instances where [Ms. Olson] deviated from protocol without reason, and

specifically one documented case where she switched samples after careless labeling."



                                             10 

No. 31238-1-II1
State v. Davila


CP at 310. After summarizing Ms. Olson's multiple "technical and scientific failures"

during 2006 and 2007, he concluded the errors "demonstrate a clear pattern of

incompetence that [the] report characterizes as damaging to the laboratory's reputation

and the public trust." CP at 310. Dr. Hampikian noted that Ms. Olson performed critical

DNA tests and had access to the key DNA samples used to implicate Mr. Davila. He

stated, "With her well-documented propensity for errors, her work in this case is suspect."

CP at 310 (emphasis added). He continued,

       While I can not determine if ... Mr. Davila's DNA was in the laboratory at
       the same time (or before) the evidence samples in this case, it is clear that
       two evidence samples in this case (the sample taken from the car, and that
       from the bat) were handled and processed by Ms. Olsen [sic]. If the car
       sample actually had Mr. Davila's DNA, it is possible that Ms. Olsen
       mislabeled or contaminated the samples, so that her finding of Mr. Davila's
       DNA on the bat is incorrect. This ... concern is based on her well:'
       documented, long term deficiencies, and the specific mislabeling of samples
       described in her performance records.

CP at 310-11.

      The trial court denied Mr. Davila's motion for a new trial, finding that the

existence of other crime scene items with the baseball bat in the lab did not mean they

"were in proximity at a time and a place where contamination could have occurred."

RP at 619. The court pointed out that the testing of the DNA from the steering wheel and

the baseball bat had been conducted on different days and, therefore, there was no risk of



                                            11 

No.31238-1-III
State v. Davila


contamination. It stated:

             We do know that Mr. Davila's DNA was not in the lab directly from
      any prior conviction or prior matter, so the test sample for him came in
      later. Ms. Heath has provided not only her certificate of where she tested
      the materials, but also the reports that these materials were not tested
      together. They were tested on separate days.
             The first thing that was tested was the bat, and it is the bat that has
      the DNA. The steering wheel ended up being inconclusive as to whether or
      not Mr. Davila's DNA was even on it. So that was inclusive; it has never
      been identified specifically as an item that had his DNA.

RP at 623. The court ultimately concluded that the risk of contamination was

purely speculative and, therefore, Ms. Olson's history of incompetence was not

material to Mr. Davila's case. Mr. Davila appeals.

                                       ANALYSIS

      1.     Brady Violation

      Mr. Davila first asserts the trial court erred in 4enying his motion for a new trial

because the State failed to disclose favorable evidence in violation of Brady v. Maryland,

373 U.S. 83, 83 S. Ct. 1194, 10 1. Ed. 2d 215 (1963). An asserted Brady violation, which

implicates due process concerns, is reviewed de novo. State v. Autrey, 136 Wn. App.

460,467, 150 P.3d 580 (2006).

      The prosecution has an affirmative duty to disclose evidence favorable to a

defendant. Brady, 373 U.S. at 87; Kyles v. Whitley, 514 U.S. 419, 432, 115 S. Ct. 1555,



                                            12 

No.31238-1-III
State v. Davila


131 L. Ed. 2d 490 (1995). In Brady, the United States Supreme Court held "that the

suppression by the prosecution of evidence favorable to an accused upon request violates

due process where the evidence is material either to guilt or to punishment." Brady, 373

U.S. at 87. The prosecutor's good or bad faith is unimportant. Significantly in this case,

"a prosecutor has the duty to learn of evidence favorable to the defendant that is known to

others acting on behalf of the government in a particular case, including the police." In re

the Pers. Restraint ofBrennan, 117 Wn. App. 797, 804, 72 P.3d 182 (2003) (citing Kyles,

514 U.S. at 437). The purpose of holding police and those helping police accountable is

that'" [e]xculpatory evidence cannot be kept out of the hands of the defense just because

the prosecutor does not have it.'" Id. at 804-05 (quoting United States    V.   Zuno-Arce, 44

F.3d 1420, 1427 (9th Cir. 1995)). Without this rule, "prosecutors could instruct those

assisting them not to give the prosecutor certain types of information, resulting in police

and other investigating agencies acting as the final arbiters ofjustice." Id. at 805.

       Before there is a constitutional violation under Brady, three elements must be

satisfied: (1) the State failed to disclose evidence that is favorable to the accused, either

because it is exculpatory or impeaching; (2) the evidence must have been suppressed by

the State, either willfully or inadvertently; and (3) the undisclosed evidence was

prejudicial. State   V.   Mullen, 171 Wn.2d 881,895,259 P.3d 158 (2011) (quoting Strickler



                                               13 

No. 31238-l-III
State v. Davila


v. Greene, 527 U.S. 263, 281-82, 119 S. Ct. 1936, 144 L. Ed. 2d 286 (1999)). In

analyzing these factors, we are mindful that the fundamental purpose of Brady is the

preservation ofa fair trial. Id. (quoting Morris v.Ylst, 447 F.3d 735,742 (9th Cir. 2006)).

       A. Favorable to the Accused. The prosecution's duty to disclose impeachment

evidence is well established. '" Favorable evidence includes not only evidence that tends

to exculpate the accused, but also evidence that is useful to impeach the credibility of a

government witness.'" United States v. Jackson, 345 F.3d 59, 70 (2d Cir. 2003) (quoting

United States v. Coppa, 267 F.3d 132, 139 (2d Cir. 2001)). Mr. Davila contends the

withheld information was significant impeachment evidence that would have substantially

benefitted his defense. He argues, "[d]ue to the prospect of contamination or false

results, Ms. Olson's conduct would have been pertinent, favorable evidence that should

have been disclosed." Br. of Appellant at 21. He contends that had he known about the

WSP report detailing Ms. Olson's incompetence, he could have impeached Ms. Heath's

assertions about the lab's careful attention to protocol and proficiency testing.

       The State, however, asks us to measure the value of the potential impeachment

evidence based on Mr. Davila's failure to call Ms. Olson as a witness, and argues that

"[t]he fact that Ms. Olson's work did not identifY Mr. Davila as being at the scene of the

murder worked to Mr. Davila's advantage, so he would have no reason to impeach her



                                             14 

No.   31238·I~III
State v. Davila


work." Br. of Resp't at 7.

        The State's argument overlooks the fact that Mr. Davila had no reason to believe

Ms. Olson was a significant witness until he learned of her incompetence and resulting

tennination from the crime lab. At the time of trial, the defense did not know that Ms.

Olson had lost her job due to repeated instances of failing to follow laboratory protocol.

It did not know that she had contaminated DNA samples. If this infonnation had been

disclosed, defense counsel could have used the infonnation to cross-examine Ms. Heath

about the reliability of the DNA testing and undennine the professionalism of the State's

forensic witnesses. Our Supreme Court has emphasized the importance of this      cross~


examination, noting, "[t]he United States Supreme Court has recognized the potential

value in cross-examining forensic analysts." In re Pers. Restraint o!Stenson, 174 Wn.2d

474,489,276 P.3d 286, cert. denied, 133 S. Ct. 444, 184 L. Ed. 2d 288 (2012).

        Due to the prospect of contamination or false results, Ms. Olson's extensive

history of poor perfonnance and incompetence would have been favorable evidence that

should have been disclosed. This evidence would have opened an area of impeachment

which Mr. Davila was unaware of at the time of trial. As such, it constitutes evidence

that was favorable to him on the issue of guilt.




                                             15 

No. 31238-1-111
State v. Davila


       B. Evidence was Suppressed. We next address whether the State failed to disclose

the favorable evidence, rendering it "suppressed" under Brady. Benn v. Lambert, 283

FJd 1040, 1053 (9th Cir. 2002) (the terms "suppression" and "failure to disclose" have

the same meaning for Brady purposes). Mr. Davila contends that knowledge of the WSP

report should be imputed to the prosecution because the information was known to the

WSP as authors of the report, and to Ms. Heath, Ms. Olson's direct supervisor. As

explained above, under Brady, due process requires the State to disclose to the defendant

any evidence in its possession that is favorable to the defendant, regardless ofthe good

faith or bad faith of the State. Brady, 373 U.S. at 87. "[A]n inadvertent nondisclosure

has the same impact on the fairness of the proceedings as deliberate concealment."

Strickler, 527 U.S. at 288. As such, the State "has a duty to learn of any favorable

evidence known to the others acting on the government's behalf in the case" and disclose

that information to the defendant. Kyles, 514 U.S. at 437. Therefore, the prosecutor's

lack of awareness of exculpatory evidence in the government's hands is not determinative

of the prosecutor's disclosure obligations. Rather, Brady requires disclosure of

information in the government's possession or knowledge, whether actual or constructive.

United States v. Beers, 189 F Jd 1297, 1304 (10th Cir. 1999); Brennan, 117 Wn. App. at

804. Because the prosecution is in a unique position to obtain information known to other


                                            16 

No. 31238-1-III
State v. Davila


investigating agents of the government, it may not be excused from disclosing what it

does not know, but could have learned. Kyles, 514 U.S. at 438-40; Carriger v. Stewart,

132 F.3d 463,480 (9th Cir. 1997). Thus, a prosecutor's duty to learn of favorable

evidence has been interpreted broadly because of a "special status" within the American

criminal justice system. Strickler, 527 U.S. at 281. "The disclosure obligation exists ...

not to police the good faith of prosecutors, but to ensure the accuracy and fairness of trial

by requiring the adversarial testing of all available evidence bearing on guilt or

innocence." Carriger, 132 F.3d at 480.

       With these principles in mind, we determine that the prosecution was in

constructive possession of the WSP report and Ms. Olson's history of incompetence. An

audit conducted close in time to the Davis prosecution resulted in Brady letters being sent

to 11 prosecuting attorneys notifYing them of Ms. Olson's problems and the potential

impact on their cases. Moreover, the information was known to the WSP, which supports

criminal investigations by gathering evidence for law enforcement agencies. State v.

Gregory, 158 Wn.2d 759,829 n.37, 147 P.3d 1201 (2006). The WSP crime lab's director

wrote the report, which was issued more than one year before Mr. Davila's trial, and Ms.

Heath, who was Ms. Olson's immediate supervisor, devised Ms. Olson's job

improvement plan. Given that Ms. Heath was acting on behalf of the State as a primary



                                             17 

No. 31238-1-111
State v. Davila


witness at trial, her knowledge of the WSP report must be imputed to the prosecutor. The

State cannot avoid Brady "by keeping itself in ignorance, or compartmentalizing

information about different aspects of a case." Carey v. Duckworth, 738 F .2d 875, 878

(7th Cir. 1984). In fact, a "prosecutor may have a duty to search files maintained by other

governmental agencies closely aligned with the prosecution when there is some

reasonable prospect or notice of finding exculpatory evidence." United States v. Harmon,

871 F. Supp. 2d 1125, 1154 (D.N.M. 2012), afJ'd, 742 FJd 451 (10th Cir. 2014) (internal

quotation marks omitted).

       We conclude that the prosecutor had constructive possession of the information

and, therefore, wrongfully suppressed it.

       C. Materiality. The remaining and most significant issue is whether the WSP

report was material, i.e., whether its nondisclosure prejudiced Mr. Davila. As detailed

above, the trial court denied the motion for a new trial, concluding the report was not

material to Mr. Davila's case without some evidence that the DNA sample had been

contaminated. It dismissed the defense's concerns of contamination as speculative,

pointing out that the two key pieces of evidence-the steering wheel and the baseball

bat-were tested on different days.




                                            18 

No.31238-I-II1
State v. Davila


      Mr. Davila contends the State's failure to disclose the report undennines

confidence in the outcome of the trial because he was not able to conduct meaningful

cross-examination of Ms. Heath and thereby challenge the critical DNA evidence. He

maintains: "[h]ad the jury known that the swabs taken from the bat's handle, which

fonned the only potentially direct connection between the incident in which Mr. Allen

was killed and Mr. Davila, had been handled, processed, and tested by a forensic scientist

whose work 'cannot be trusted' due to her 'long tenn poor perfonnance,' the jury would

have thought differently about the value of the DNA evidence." Br. of Appellant at 28.

      Prejudice, also referred to as "materiality," is established when there is a

reasonable probability that had the prosecution disclosed the evidence to the defense, the

proceeding would have had a different result. State v. Thomas, 150 Wn.2d 821,850,83

PJd 970 (2004) (quoting United States v. Bagley, 473 U.S. 667, 682, 105 S. ct. 3375, 87

1. Ed. 2d 481 (1985»; Kyles, 514 U.S. at 433. The Kyles court elaborated:

      [A] showing of materiality does not require demonstration by a
      preponderance that disclosure of the suppressed evidence would have
      resulted ultimately in the defendant's acquittal. . . . The question is not
      whether the defendant would more likely than not have received a different
      verdict with the evidence, but whether in its absence he received a fair trial,
      understood as a trial resulting in a verdict worthy of confidence. A
      "reasonable probability" of a different result is accordingly shown when the
      government's evidentiary suppression "undennines confidence in the
      outcome of the trial."



                                            19
No. 31238-1-III
State v. Davila


Kyles, 514 U.S. at 434.

       Thus, materiality is not a sufficiency of the evidence test. Id. A defendant does

not lose on a Brady claim where there still would have been adequate evidence to convict

even if the favorable evidence at issue had been disclosed. Id. at 435. In assessing the

materiality of undisclosed evidence, a court must consider "any adverse effect that the

prosecutor's failure [to disclose the evidence] might have had on the preparation or

presentation of the defendant's case ... with an awareness of the difficulty of

reconstructing in a post-trial proceeding the course that the defense and the trial would

have taken" had the information been disclosed to the defense. Bagley, 473 U.S. at 683.

       We start our analysis by noting that the DNA evidence was the crux of the State's

case, and that Ms. Olson was the critical link in the chain that handled the DNA swabs

and performed the initial testing. Disclosure of the report would have led to additional

investigation that could have been vital to the defense. In challenging the DNA evidence,

the defense could have called Dr. Hampikian, who according to defense counsel, had

concerns about the fact that two days before the baseball bat was tested, swabs from Mr.

Allen's truck and the steering wheel were in the lab, raising the possibility of

contamination of the evidence. Dr. Hampikian expressed serious concerns about Ms.

Olson's access to the DNA samples and found her work in the case "suspect." CP at 310.



                                             20 

No. 31238-1-III
State v. Davila


He could have explained the importance of following DNA protocols and the risk of

contamination presented by Ms. Olson's conduct.

       In view of the foregoing, the fundamental question is whether there is a reasonable

probability that disclosure of the suppressed evidence would have led to a different result,

i.e., whether in the absence of disclosure, Mr. Davila received a fair trial resulting in a

verdict worthy of confidence. The omission is evaluated in the context of the entire

record. United State v. Agurs, 427 U.S. 97, 112-13,96 S. Ct. 2392, 49 L. Ed. 2d 342

(1976). While Ms. Olson's incompetence is undisputed, close review of the record

establishes little likelihood that her handling of the evidence could have contaminated the

evidence at issue. As detailed above, the State carefully established the chain of custody

and the care taken by each person in that chain to secure uncontaminated DNA samples.

Each person in that chain testified about his or her role in the process. Detective Cestnik

testified that he wore gloves when he placed the baseball bat on the shelf in Mr. Allen's

store. Detective Madsen removed the baseball bat from Mr. Allen's store and Ms.

Preuninger swabbed the bat. Ms. Preuninger detailed the precautions she utilized to

prevent contamination. Detective Madsen personally submitted the swabs to the WSP

crime laboratory where they were placed in sealed envelopes and then stored in the

property room. Ms. Olson's reports show that she tested the DNA swabs from the


                                             21 

No.31238-I-III
State v. Davila


steering wheel and the baseball bat on separate days, astronomically reducing the

possibility of cross contamination.

       Admittedly, Ms. Olson's incompetence raises general concerns about the adequacy

of the DNA testing. Nevertheless, there is no evidence that Ms. Olson tampered with or

mishandled the evidence in this particular case. At most, Mr. Davila has established that

Ms. Olson was fired from her job for incompetence related to other testing, but nothing in

the record shows that her incompetence compromised the evidence at issue here. Ms.

Heath peer reviewed Ms. Olson's work and found no evidence of protocol violations.

While evidence of Ms. Olson's incompetence could have been used for impeachment

purposes, it was not material to the accuracy of Ms. Olson's work in this case. Based on

the paucity of evidence that contamination actually occurred in this case, we conclude that

the defendant received a fair trial resulting in a verdict worthy of confidence. Therefore,

the State's suppression of the WSP performance report did not violate Brady.

       II. Prosecutorial Misconduct

       Finally, Mr. Davila contends that the prosecution engaged in misconduct by using

inconsistent theories of criminal CUlpability: arguing at Mr. Davis's trial that Mr. Davis

"hit [] Mr. Allen over the head with the baseball bat," but at the subsequent trial that Mr.

Davila was the person who killed Mr. Allen with the baseball bat. CP at 76. He argues,



                                             22 

No. 31238-1-III
State v. Davila


"both men could not be guilty of being the person who killed Mr. Allen. . .. Either Mr.

Davis hit Mr. Allen on the head, as the State argued at Mr. Davis's trial, or Mr. Davila did

so, but there was no evidence that both did so together." Br. of Appellant at 35.

       A defendant claiming prosecutorial misconduct bears the burden of establishing

that the challenged conduct was both improper and prejudiciaL State v. Cheatam, 150

Wn.2d 626, 652, 81 PJd 830 (2003). Once a defendant establishes that a prosecutor's

statements are improper, this court determines whether the defendant was prejudiced

under one of two standards of review. State v. Emery, 174 Wn.2d 741, 760,278 P.3d 653

(2012). If the defendant objected at trial, he must show that the misconduct resulted in

prejudice that had a substantial likelihood of affecting the jury's verdict. Id. If the

defendant did not object, he is deemed to have waived any error, unless the prosecutor's

misconduct was so flagrant and ill intentioned that an instruction could not have cured the

resulting prejudice. Id. at 760-61.

       The use of inconsistent theories to obtain convictions against separate defendants

in prosecutions for the same crime violates the due process clause if the prosecutor uses

false evidence or acts in bad faith. Nguyen v. Lindsey, 232 F.3d 1236, 1240 (9th Cir.

2000); Thompson v. Calderon, 120 FJd 1045,1058 (9th Cir. 1997), vacated on other

grounds, 523 U.S. 538, 118 S. Ct. 1489, 1401. Ed. 2d 728 (1998). However,



                                             23 

No. 31238-1-III
State v. Davila


inconsistent theories are permitted, if, between the two trials, new evidence comes to light

that supports the second theory. See Thompson, 120 FJd at 1058.

       In denying Mr. Davila's motion for a new trial based on the prosecutor's use of

inconsistent theories, the trial court first noted that both parties mentioned Mr. Davis's

conviction at trial:

       It was clear from day one on this trial that the jury was going to hear
       information about Mr. Davis and that Mr. Davis had been convicted of the
       murder. That issue came up specifically via motion that the defense made
       early on to call Mr. Nagy [the prosecutor in the Davis trial] as a witness. I
       denied that motion. We were aware, and I know I said something to that
       effect, that the jury was going to be hearing about Mr. Davis. They
       certainly did hear about Mr. Davis from both sides. The fact that Mr. Davis
       was convicted is a fact in this case and it is a fact that was given to the jury.
       Not discussing it would have appeared odd to the jurors since it was the
       subject of closing on both sides, the defense as well as the state. I do not
       believe that the prosecutor's remarks were inappropriate.




       The court also noted that new evidence surfaced after the Davis trial and that the

State's theories at the two trials were not inconsistent:

              At the time that Mr. Davis was tried, there was an identification of
       another individual referred to as unknown individual A, who had DNA on
       the baseball bat. There was no match to Mr. Davila at the time. The jury in
       the Davis case was aware of that fact and it was mentioned in the closing
       argument.
              When we come to this case, really the theory of this case is no
       different than the theory in the Davis case. Mr. Allen was killed by a
       baseball bat, that remained the same. There was unknown individual A's

                                              24
No.31238-I-III
State v. Davila


       DNA on the baseball bat. . .. Those issues did not change .
              . . . This is not a situation where the theory in this case has been
       changed. There is additional infonnation that was available in the Davila
       case that was not available in the Davis case, i.e. now the unknown
       individual A is Mr. Davila.

RP at 590-92.

       In closing, the State argued, "[y]ou heard a lot about Mr. Jeramie Davis. Mr.

Davis isn't what we're here about. You're here about Mr. Davila. Mr. Davis has already

been convicted for what he did on that day. We're not here to reconvict Mr. Davis all

over again. His case is done." RP at 543. The prosecutor then noted that the State did

not have Mr. Davila's DNA in the system when the murder was first investigated, but

"now we know who swung the bat; Julio Davila swung the bat." RP at 543.

       The State's theories were not inconsistent. The State always maintained that Mr.

Allen was killed with the baseball bat. As to who held the bat, it is true that the

prosecutor made different arguments at each trial, but his argument at the second trial was

consistent with the new evidence that came to light after the first trial. Nguyen, 232 F.3d

at 1240. This is not prosecutorial misconduct.

       Mr. Davila fails to establish prosecutorial misconduct. In the absence of a finding

ofprosecutorial misconduct, Mr. Davila's cumulative error argument likewise fails. State

v. Weber, 159 Wn.2d 252,279, 149 P.3d 646 (2006).


                                             25
No.31238-1-III 

State v. Davila 



      We affirm.




                           Lawrence-Berrey, J.




                    26